DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Litchfield (US4330575A) in view of Saito (US2014/0225330 A1) and Suhonen (US2012/0020828 A1).


Wherein
a content of chromium (Cr) is 10 mass % or more and 20 mass % or less (Col. 2, Lines 23-33),
a content of silicon (Si) is 0.1 mass % or more and less than 0.5 mass % (Col. 2, Lines 23-33).

Litchfield fails to explicitly disclose, but Saito teaches a thermal sprayed coating for a sliding member [Saito teaches a sliding member (Saito, Fig. 1, Part 100), and at least part of the sliding member would have thermal sprayed coating (Saito, Fig. 1, Part 1, Paragraph 30) to increase the seizure resistance and workability of the sliding member (Saito, Paragraph 6).  Since Litchfield teaches the components of a thermal sprayed coating, when applying the teachings of Saito to Litchfield, one with ordinary skill in the art would consider to use the thermal sprayed coating with certain component ratio to the sliding member to increase the seizure resistance and workability of the sliding member (Saito, Paragraph 6).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litchfield to incorporate the teachings of Saito to use the thermal sprayed coating with certain component ratio to the sliding member in order to increase the seizure resistance and workability of the sliding member (Saito, Paragraph 6).


wherein
a ratio of an oxide in a cross section of the thermal sprayed coating is 1 area % or less [Suhonen teaches a thermal sprayed coating (Abstract), and further teaches a method to prevent the oxidation (Suhonen, Paragraph 11, since the method is “preventing” the oxidation, it would be known by one with ordinary skill in the art the oxidation area is closed to zero or minimized) to prevent corrosion and brittleness (Suhonen, Paragraph 14).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litchfield to incorporate the teachings of Suhonen to prevent the oxidation in a cross section of the thermal sprayed coating in order to prevent corrosion and brittleness (Suhonen, Paragraph 14).

Regarding to Claim 9, Litchfield teaches a thermal sprayed coating composed of an iron-based alloy containing chromium (Cr) and silicon (Si) (Abstract, Col. 2, Lines 23-33),
Wherein
a content of chromium (Cr) is 10 mass % or more and 20 mass % or less (Col. 2, Lines 23-33),
a content of silicon (Si) is 0.1 mass % or more and less than 0.5 mass % (Col. 2, Lines 23-33),
a content of carbon (C) is less than 0.1 mass % (Col. 2, Lines 23-33).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litchfield to incorporate the teachings of Saito to use the thermal sprayed coating with certain component ratio to the sliding member in order to increase the seizure resistance and workability of the sliding member (Saito, Paragraph 6).

Litchfield fails to explicitly disclose, but Suhonen teaches a thermal sprayed coating,
wherein
a ratio of an oxide in a cross section of the thermal sprayed coating is 1 area % or less [Suhonen teaches a thermal sprayed coating (Abstract), and further teaches a method to prevent the oxidation (Suhonen, Paragraph 11, since the method is “preventing” the oxidation, it would be known by one with ordinary skill in the art the oxidation area is closed to zero or minimized) to prevent corrosion and brittleness (Suhonen, Paragraph 14).]



Regarding to Claim 10, Litchfield in view of Saito and Suhonen teaches the modified thermal sprayed coating for a sliding member, containing manganese (Mn) at a ratio of 0.6 mass % or less (Litchfield, Col. 2, Lines 23-33).

Regarding to Claim 11, Litchfield in view of Saito and Suhonen teaches the modified thermal sprayed coating for a sliding member, containing manganese (Mn) at a ratio of 3 mass % or more (Litchfield, Col. 2, Lines 23-33).

Regarding to Claim 16, Litchfield in view of Saito and Suhonen teaches the modified thermal sprayed coating for a sliding member, containing manganese (Mn) at a ratio of 0.6 mass % or less (Litchfield, Col. 2, Lines 23-33).

Regarding to Claim 17, Litchfield in view of Saito and Suhonen teaches the modified thermal sprayed coating for a sliding member, containing manganese (Mn) at a ratio of 3 mass % or more (Litchfield, Col. 2, Lines 23-33).

Claim 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Litchfield (US4330575A) in view of Saito (US2014/0225330 A1) and Suhonen (US2012/0020828 A1) as applied to Claim 8 above, and further in view of Hilger (US2008/0213115 A1).

Regarding to Claim 12, Litchfield in view of Saito and Suhonen teaches a sliding device, in which a sliding member and a mating member mutually slide (Saito, Fig. 1 shows the sliding member and a mating member Part 101),
wherein
the coating of the sliding member is the thermal sprayed coating for a sliding member according to claim 8 (Please see the rejection of Claim 8 for the coating material of the sliding member).

Litchfield, Saito and Suhonen fail to explicitly disclose, but Hilger teaches a sliding device, the sliding member and the mating member each have a coating on a base material,
wherein
the coating of the mating member is a hard carbon film [Litchfield in view of Saito teaches the coating of the sliding member (Please see the rejection of Claim 8).  Hilger teaches a mating member can be coated with a carbon film to increase the hardness and reduce the coefficient of friction to improve the system performance (Hilger, Paragraph 26, Paragraph 42).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litchfield, Saito and Suhonen to incorporate the 

Regarding to Claim 15, Litchfield in view of Saito, Suhonen and Hilger teaches the modified sliding device, wherein the sliding member is a piston, and the mating member is a cylinder block (Saito, Fig. 1, Part 100, Part 101).

Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Litchfield (US4330575A) in view of Saito (US2014/0225330 A1) and Suhonen (US2012/0020828 A1) as applied to Claim 9 above, and further in view of Hilger (US2008/0213115 A1).

Regarding to Claim 19, Litchfield in view of Saito and Suhonen teaches a sliding device, in which a sliding member and a mating member mutually slide (Saito, Fig. 1 shows the sliding member and a mating member Part 101),
wherein
the coating of the sliding member is the thermal sprayed coating for a sliding member according to claim 9 (Please see the rejection of Claim 9 for the coating material of the sliding member).

Litchfield, Saito and Suhonen fail to explicitly disclose, but Hilger teaches a sliding device, the sliding member and the mating member each have a coating on a base material,

the coating of the mating member is a hard carbon film [Litchfield in view of Saito teaches the coating of the sliding member (Please see the rejection of Claim 9).  Hilger teaches a mating member can be coated with a carbon film to increase the hardness and reduce the coefficient of friction to improve the system performance (Hilger, Paragraph 26, Paragraph 42).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litchfield, Saito and Suhonen to incorporate the teachings of Hilger to add a carbon film as the coating of a mating member in order to increase the hardness and reduce the coefficient of friction to improve the system performance (Hilger, Paragraph 26, Paragraph 42).

Regarding to Claim 21, Litchfield in view of Saito, Suhonen and Hilger teaches the modified sliding device, wherein the sliding member is a piston, and the mating member is a cylinder block (Saito, Fig. 1, Part 100, Part 101).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Litchfield (US4330575A) in view of Saito (US2014/0225330 A1), Suhonen (US2012/0020828 A1) and Hilger (US2008/0213115 A1) as applied to Claim 12 above, and further in view of Power (US2005/0227078 A1).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litchfield, Saito, Suhonen and Hilger to incorporate the teachings of Power to design the carbon film with carbon above certain weight ratio in order to reach a certain hardness of the coating (Power, Paragraph 33).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Litchfield (US4330575A) in view of Saito (US2014/0225330 A1), Suhonen (US2012/0020828 A1) and Hilger (US2008/0213115 A1) as applied to Claim 12 above, and further in view of Nishimura (US2017/0218954 A1).

Regarding to Claim 14, Litchfield, Saito, Suhonen and Hilger fail to explicitly disclose, but Nishimura teaches a sliding device, wherein the base material of the sliding member and/or the mating member is aluminum or aluminum alloy [Nishimura teaches a sliding member (piston) and/or a mating member (cylinder) can be made by aluminum alloy to reduce weight (Nishimura, Paragraph 4).]

.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Litchfield (US4330575A) in view of Saito (US2014/0225330 A1), Suhonen (US2012/0020828 A1) and Hilger (US2008/0213115 A1) as applied to Claim 18 above, and further in view of Power (US2005/0227078 A1).

Regarding to Claim 19, Litchfield, Saito, Suhonen and Hilger fail to explicitly disclose, but Power teaches a sliding device, wherein the hard carbon film contains 95 mass % or more of carbon (C) [Hilger teaches the carbon film can increase the hardness of the system (Hilger, Paragraph 26).  Power teaches a carbon film coating with carbon is above certain weight ratio (Power, Paragraph 45) to reach a certain hardness of the coating (Power, Paragraph 33).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litchfield, Saito, Suhonen and Hilger to incorporate the teachings of Power to design the carbon film with carbon above certain weight ratio in order to reach a certain hardness of the coating (Power, Paragraph 33).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Litchfield (US4330575A) in view of Saito (US2014/0225330 A1), Suhonen (US2012/0020828 A1) and Hilger (US2008/0213115 A1) as applied to Claim 18 above, and further in view of Nishimura (US2017/0218954 A1).

Regarding to Claim 20, Litchfield, Saito, Suhonen and Hilger fail to explicitly disclose, but Nishimura teaches a sliding device, wherein the base material of the sliding member and/or the mating member is aluminum or aluminum alloy [Nishimura teaches a sliding member (piston) and/or a mating member (cylinder) can be made by aluminum alloy to reduce weight (Nishimura, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litchfield, Saito, Suhonen and Hilger to incorporate the teachings of Nishimura to manufacture the sliding member and base member with aluminum alloy in order to reduce weight (Nishimura, Paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747